Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Diallo Crenshaw on February 4, 2022.

The application has been amended as follows: 

(Currently Amended) A method comprising, by one or more computing devices: 
receiving, from a first user, a request to search for compatible users, wherein the first user is associated with a set of first expressed interests; accessing one or more sets of second expressed interests of one or more second users, respectively; 
normalizing the set of first expressed interests and the sets of second expressed interests to obtain a set of first normalized interests and one or more sets of second normalized interests, respectively; 
calculating, for each set of second expressed interests, an interest compatibility score based at least in part on a probability that a user will express one or more pairs of a first normalized interest and a second normalized interest; and
transmitting a web page formatted such that information associated with one or more of the second users is displayed according to the calculated interest compatibility scores;

wherein P(I) is a probability that a user will express an interest corresponding to a normalized interest I, and wherein P(I) = (a number of users in the member database who expressed an interest corresponding to the normalized interest I) / (a total number of expressed interests stored in the member database), and 
wherein the [[sent]] displayed information comprises, for each second user, one or more of a profile image, a mini-profile, or a hyperlink associated with the second user.

19. (Currently Amended) A system comprising: one or more processors; and a memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to: 
receive, from a first user, a request to search for compatible users, wherein the first user is associated with a set of first expressed interests; 
access one or more sets of second expressed interests of one or more second users, respectively; 
normalize the set of first expressed interests and the sets of second expressed interests to obtain a set of first normalized interests and one or more sets of second normalized interests, respectively; 
calculate, for each set of second expressed interests, an interest compatibility score based at least in part on a probability that a user will express one or more pairs of a first normalized interest and a second normalized interest; and 
transmitting a web page formatted such that information associated with one or more of the second users is displayed according to the calculated interest compatibility scores;

wherein P(I) is a probability that a user will express an interest corresponding to a normalized interest I, and wherein P(I) = (a number of users in the member database who expressed an interest corresponding to the normalized interest I) / (a total number of expressed interests stored in the member database), and 
wherein the [[sent]] displayed information comprises, for each second user, one or more of a profile image, a mini-profile, or a hyperlink associated with the second user.  

20. (Currently Amended) One or more computer-readable non-transitory storage media embodying software that is operable when executed to: 
receive, from a first user, a request to search for compatible users, wherein the first user is associated with a set of first expressed interests; 
access one or more sets of second expressed interests of one or more second users, respectively; normalize the set of first expressed interests and the sets of second expressed interests to obtain a set of first normalized interests and one or more sets of second normalized interests, respectively; 
calculate, for each set of second expressed interests, an interest compatibility score based at least in part on a probability that a user will express one or more pairs of a first normalized interest and a second normalized interest; and 
transmitting a web page formatted such that information associated with one or more of the second users is displayed according to the calculated interest compatibility scores;

wherein P(I) is a probability that a user will express an interest corresponding to a normalized interest I, and wherein P(I) = (a number of users in the member database who expressed an interest corresponding to the normalized interest I) / (a total number of expressed interests stored in the member database), and 
wherein the [[sent]] displayed information comprises, for each second user, one or more of a profile image, a mini-profile, or a hyperlink associated with the second user.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The amendment integrates the judicial exception into the practical application by transmitting a formatted web page based on the compatibility scores.  The concept of matchmaking and the mathematical concept are integrated into the practical application of displaying on a single web page, not just “information” associated with the matched users, but a ranked display according to the calculated compatibility scores with information including one or more of a profile image, a mini-profile or a hyperlink associated with the second user.  The 101 rejection is overcome and is withdrawn.
Applicant has filed a Terminal Disclaimer, thus overcoming the Double Patenting rejection.
The prior art discloses:
Troung et al. (US Pub. No. 2006/0059159) discloses
receiving, from a first user, a request to search for compatible users, wherein the first user is associated with a set of first expressed interests; ([0033]-[0034]: expressed interests include whether the subscriber has contacted a candidate)
accessing one or more sets of second expressed interests of one or more second users, respectively; ([0034]: candidate’s criteria (i.e., a second user) is used to determine how much the subscriber matches the candidate)
calculating, for each set of second expressed interests, an interest compatibility score based at least in part on a probability that a user will express one or more pairs of a first normalized interest and a second normalized interest; ([0076]: Relationship Compatibility Index (RCI): A calculated score that combines the seek fit and candidate fit scores returned from Relationship (REL) Test Vectors. [0074] - Dating, matchmaking, community sites and any other external entity having a database containing peoples' dates of birth. Additional software will regularly (e.g. daily) update the database 202 by sending new-recorded profiles with dates of birth via e-mail or by other means to the database 202)
sending, to the first user, information associated with one or more of the second users based on the calculated interest compatibility scores. ([0061]-[0067]).
Green et al. (US Pub. No. 2005/0289168)discloses standardizing (i.e., normalizing) terms (i.e., expressed interests)  utilized to execute a search.  ([0013]).
King et al. (US Pub. No. 2002/0160339) discloses characteristics stored in a profile ([0059]).
Mueller et al. ( US Pub. No. 2006/0247973) discloses weighting the popularity (i.e., commonality) of an item in relation to the other score parameters (thus resulting in adjusting the score).
Lu et al. (US Pub. No. 2005/0256866) discloses a social graph with nodes represent users and an edge represents a single degree of separation ([0116]) and where the degree of separation can be more than one ([0115]: friends of friends) and user-specified degrees of separation. ([0118]: a user can view up to some maximum degree of separation.)

Applicant’s arguments, filed August 19, 2021, have been considered and are persuasive.  An updated search failed to disclose art that teaches wherein P(I) is a probability that a user will express an interest corresponding to a normalized interest I, and wherein P(I) = (a number of users in the member database who expressed an interest corresponding to the normalized interest I) / (a total number of expressed interests stored in the member database), where the probability is also used to calculate an interest compatibility score.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828. The examiner can normally be reached M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629